IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROY J. BURKETT JR., ADMINISTRATOR           :   No. 162 EAL 2016
OF THE ESTATE OF NANNIE BURKETT,            :
DECEASED AND IN HIS OWN RIGHT,              :
                                            :   Petition for Allowance of Appeal from
                    Respondent              :   the Published Opinion and Order of
                                            :   the Superior Court at No. 2633 EDA
                                            :   2013, at 133 A.3d 22 (Pa. Super. 2016)
             v.                             :   entered on January 25, 2016, affirming
                                            :   the Order of the Philadelphia County
                                            :   Court of Common Pleas at No. October
ST. FRANCIS COUNTRY HOUSE,                  :   Term, 2012, No. 002585 entered on
CATHOLIC HEALTHCARE SERVICES                :   August 16, 2013
AND ARCHDIOCESE OF                          :
PHILADELPHIA,                               :
                                            :
                    Petitioners             :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2016, the Petition for Allowance of Appeal

is GRANTED. The Superior Court’s order is VACATED. The matter is REMANDED for

proceedings consistent with the decision in Taylor v. Extendicare,    A.3d    , No. 19

WAP 2015 (Pa. filed September 28, 2016).